DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                         Specification
    Abstract
2.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.


The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
        In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
2.2.	The Abstract of the disclosure filed on September 23,2020  is objected to because :  
a)	 Abstract is lacking description of the monomers used to make polyester and processing steps and conditions (temperature, monomers ratio, pressure, catalyst and any other specific additives, if applicable) which are required to make this polyester with specific properties as stated by Applicant:  heat resistance, transparency and “little deterioration of physical properties such as yellowing";
b)  Note that terms “little” and “excellent” are indefinite terms of degree, do not provide any useful information regarding Applicant’s invention. 
c)  Applicant's is also using terms" relates" and " such".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
a)	Claim 3 recites: " the dicarboxylic acid or the derivative thereof is a dicarboxylic acid, and an initial mixing molar ratio of the dicarboxylic acid or the derivative thereof and the diol is 1: 1.01 to 1.04.". Therefore, it is unclear if Applicant's intention claimed ratio between dicarboxylic acid and diol as Isosorbide or total diol?  OR ratio between dicarboxylic acid derivative and diol as Isosorbide or total diol of Claim 1?
	It is noted that Examples provided by Applicant's Specification do not comply with requirement of Claim 3. In this respect note that Example 4 has ratio of terephthalic acid to total diol of 1:1.40, Example 5 - ratio of 1:1.20, Example 6 - ratio of 1:1.30, Example 7 – 1:1.1, Example 9 – ratio of 1:1.06. – all ratios are outside of range of Claim 3. Therefore, it is unclear and for this reason indefinite what is the scope of Claim 3 with respect to range of the ratio of dicarboxylic acid to diol? 
b)	Claim 4 recites: " the dicarboxylic acid or the derivative thereof is a dicarboxylic acid alkyl ester or a dicarboxylic acid anhydride, and an initial mixing molar ratio of the or the derivative thereof and the diol is 1: 2.0 to 1: 2.1." Is this claim directed to ratio between is a dicarboxylic acid alkyl ester and total diol of Claim 1?
Appropriate correction is required.
c)	Claim 8 is unclear due to phrase " .. the crystallization is washed with water to
remove unreacted raw material". In this respect note that because " the crystallization" is an internal process of the polymer of developing crystals / crystallinity than it is unclear how this process can be washed with water?  However, material as crystallized polymer can be washed with water. 
Claim Rejections - 35 USC § 102/ 103
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-2, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Khanarian et al (US 6,140,422).
4.1.	Regarding Claims 1-2, 7 and 9, Khanarian disclosed method for preparing polyester comprising steps of esterification (see Terephthalic process – col. 8 and 9) or transesterification (see Dimethyl Terephthalate Process – col.7 and 8), with following step of polycondensation (see col.8) and additional step of SSP( Solid Step Polycondensation) – see col.9 , wherein polyester may comprise aromatic dicarboxylic acid(s), Isosorbide in the amount from about 0.25 mole% to about 40 mole% ( see col. 3, ln. 8-13)  and exemplified polyester comprising Isosorbide in the amount of 6 mole % in polyester, which translates to 12 mol% of " total diol" ( see Example 1, col.26, ln. 48-52) and also provided Example 4, wherein content of Isosorbide was 3 mol% based on polyester or 6 mol% based on " total diol".
4.2.	Regarding Claim 2 Khanarian stated that polycondensation catalyst can be added before or after esterification step ( see col.9, ln.10-15) : " A polycondensation catalyst (e.g., Sb(III) or TI(IV) salts) is still desirable to achieve a high molecular weight polymer. The catalyst that is needed to achieve a high molecular weight can be added after the esterification reaction, or it can be conveniently charged with the reactants at the beginning of the reaction".
4.3.	Regarding Claim 9 Khanarian disclosed that after SSP polyester may have IV (inherent viscosity) of 0.8 dL/g or higher. 
	Therefore, Claims 1-2, 7 and 9 are anticipated by Khanarian.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Khanarian (US 6,140,422).
5.1.	Discussion with respect to Claim 1 (see paragraph 5 above) is incorporated herein by reference.
5.2.	As discussed above Khanarian disclosed same basic process for production of polyester which comprise same amount of Isosorbide by same basic steps of esterification or transesterification with following step of polycondensation, but does not specifically disclose holding melt after esterification or transesterification step for at reduced pressure in range from 400 to 1 mmHg for up to 3 hr.
	However, Khanarian with respect to Claims 5 and 6 teaches that during polymerization, after transesterification step ( see col.26, ln. 30-45) : ", The reaction is heated to 285° C. over a period of about 2 hours. Vacuum is then gradually applied using a multi-vane vacuum pump with 20 horse-power blower. The attainment of full vacuum, preferably less than 1 Torr, takes approximately 1 hour. During this time, ethylene glycol distills off, and a low  molecular weight polymer forms. The molten polymer is heated under vacuum at 285° C. for about 2 hours, ..". Therefore, Khanarian teaches holding polymer after transesterification step and before finishing polycondensation step at reduced pressure (note that (1 Torr = 1 mmHg) for about 2 hours – both ranges for disclosed pressure and time are overlapping with ranges claimed by Applicant.   Reduced pressure of about 1 Torr also applied during rest of polycondensation step. 
Therefore, Khanarian renders obvious Applicant's claimed subject matter as claimed by Applicant in Claims 5 and 6 as established in the art: " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
5.3.	Regarding Claim 8 Khanarian teaches that (see col.26, ln. 40-43): " The molten
polymer emerges as a strand that when cooled through immersion in a cold water trough can be chopped into pellets". Therefore, because polyester will undergo crystallization during exposure water, it would be expected that water would remove unreacted material as claimed by Applicant in Claim 8 until unexpected results to the contrary can be shown. 
5.4.	Regarding Claim 4 Khanarian teaches that initial mixing ratio of dicarboxylic acid derivative (DMT – dimethyl terephthalate) to total diols, including Isosorbide is in range of about 1 to 2.26 (see Example 1, col 25. ln. 68), or 1 to 2.15 (see Example 2, col. 27, ln .4). Note that point of 2.15 is merely close to point 2.1 as claimed by Applicant. 
	Therefore, Khanarian renders obvious subject matter of Applicant' claim 4 as established in the art: " a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO -892 attached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763        

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765